Exhibit 10.1
 


DATED                                      June 17, 2016






BIO-AMD UK HOLDINGS LIMITED
-and-




THE MANAGERS




-and-






BIO-AMD, INC.






___________________________________




SUBSCRIPTION AND SHAREHOLDERS’ AGREEMENT
relating to BIO-AMD UK HOLDINGS LIMITED


___________________________________




















1 Page

--------------------------------------------------------------------------------



Contents


Clause 
Page
1
Definitions
3
2
Interpretation
5
3
Conditions
7
4
Completion
7
5
Warranties
8
6
Covenants
11
7
ITEPA
12
8
Board
13
9
Consents etc
14
10
Announcements and confidentiality
14
11
Variation of this Agreement and the Articles
15
12
Notices
15
13
General
16
14
Governing law and jurisdiction
18
Schedule 1
20
Part A – Managers 
20
Part B - Issued share capital immediately before and following Completion 
20
Part C - The Company 
21
Conditions 
22
Schedule 3 
23
Warranties 
23
Schedule 4 
25
Part A - Matters requiring Investor Consent 
25
Part B - Conduct of Group 
27
Part C – Provision of Information 
27
Part D – Manager Covenants 
28
Schedule 5 
29
Deed of Adherence 
29
Schedule 6 
30
Assets to be transferred 
30




2 Page

--------------------------------------------------------------------------------



THIS AGREEMENT is made on 17 June 2016
BETWEEN:


(1)
Bio-AMD UK Holdings Limited (company number 06909826) whose registered office is
at Sci-Tech Daresbury, Keckwick Lane, Daresbury, WA4 4FS, UK (“Company”);

(2)
The Persons whose names and addresses are set out in Schedule  1, Part A (the
“Managers” and individually a “Manager”); and

(3)
Bio-AMD, Inc. (I.R.S. Employer Identification No 20-5242826) having principal
executive offices at  Sci-Tech Daresbury, Keckwick Lane, Daresbury, WA4 4FS, UK
(the “Investor”)

NOW IT IS AGREED as follows:
1
Definitions

In this Agreement, unless the context otherwise requires:
 “Articles” means the articles of association of the Company or as subsequently
amended from time to time;
“Board” means the board of directors of the Company;
“Business” means the business of the development and exploitation of
intellectual property and products for use in the healthcare sector or the
holding or companies similarly engaged therein (as the same may be changed from
time to time in accordance with the provisions of this Agreement);
“Business Day” means any day on which banks are open for business in London
(excluding Saturdays, Sundays and public holidays);
“Companies Act 1985” means Companies Act 1985;
“Companies Act 2006” means Companies Act 2006;
“Companies Acts” means the Companies Act 1985 and the Companies Act 2006 in each
case to the extent to which the provisions of the same are for the time being in
force;
“Completion” means completion of the Investment in accordance with Clause 4;
“Completion Board Minutes” means minutes of a meeting of the Board comprising
resolutions to be passed on or before Completion;
“Completion Date” means the date of Completion;
“Conditions” means the conditions referred to Clause 3 and set out in Schedule
2;
3 Page

--------------------------------------------------------------------------------

“Confidential Information” means save in so far as such information is already
in the public domain (other than by breach of any duties of confidentiality) or
is required to be disclosed by reason of any legal requirement or any rule or
regulation of any Recognised Investment Exchange or any government or regulatory
authority, all knowledge and information (whether or not recorded in documentary
or machine readable form) which is secret or confidential to the business or
affairs of the Group;
“Deed of Adherence” means a deed contemplated by Clause 13.5 and substantially
in the form set out in Schedule 5;
“Directors” means the directors of the Company from time to time;
“Disclosure Letter”, if any, means a letter of even date from the Warrantors to
the Investor specifying disclosures to the Warranties given at Completion and
includes the documents attached to it;
“Encumbrance” means any claim, mortgage, lien, pledge, charge, encumbrance,
hypothecation, trust, right of pre-emption or any other restriction or third
party right or interest (legal or equitable) or any other security interest of
any kind however created or arising (or any agreement or arrangement to create
any of them);
“Managers” means Nasr-Eddine Djennati and Andrew Mitchell as listed in Schedule
1;
 “Group” means the Company, each holding company for the time being of the
Company and all the subsidiaries or subsidiary undertakings for the time being
of any one of them;
“Group Company” means any member for the time being of the Group;
“ICTA” means the Income and Corporation Taxes Act 1988;
“Indebtedness” means the total of: (a) amounts borrowed by the Group; (b) any
actual or contingent liability under a guarantee given by a Group Company; (c)
amounts due by the Group under any credit sale, hire purchase, and equipment
leasing agreements, insofar as any of these can properly be attributed to
capital; but excluding loans, and guarantees, from one Group Company to another;
“Intellectual Property Rights” means all intellectual property rights subsisting
at any time in any part of the world including patents (including patent
applications, any continuation applications, divisional applications, or
continuation in part applications that claim priority to the patents and/or
applications, any patents that issue from any of the foregoing, and any
reissues, re-examinations, renewals, substitutions, and extensions of any of the
foregoing) trade marks, trade names, marks, design rights, data base rights and
copyrights (whether any of such rights are registered or unregistered) all
rights in, to or in connection with confidential information and all know how,
business information (including technical, process, clinical or other
information, business plans, procedures), technical information (including
knowledge, research, techniques, designs, science data, specifications,
practices, procedures, assays, formulae, processes, systems, improvements,
methods, skill, test and other data including chemical, pharmacological,
toxicological and clinical tests and other data, analytical and quality control
data, and laboratory notes), regulatory information and applications,
authorizations, permits and licenses, trade secrets, computer programs and
domain names and registrations and applications for any of the foregoing;
4 Page

--------------------------------------------------------------------------------

“Investment” means the subscription by the Investor and the transferred assets
made for the Ordinary Shares under this Agreement;
“Investor Consent” means the prior written consent of such of the holders of
Ordinary Shares holding for the time being over 50% in nominal value of Ordinary
Shares then in issue;
“Investor Director” means a person nominated by any of the Investor to be a
director of any Group Company pursuant to this Agreement (including his
alternate);
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003;
“Ordinary Shares” means the ordinary shares of £1 each in the capital of the
Company, having the rights set out in the Articles;
“Recognised Investment Exchange” shall have the meaning defined in section
285(1)(a) of the Financial Services and Markets Act 2000;
“Remuneration” means all payments of salary, expenses, fees, value of any
benefits in pension contributions and all such other taxable benefits (in each
case, in cash or otherwise);
 “Shareholders” means the holders of the Shares from time to time;
“Subscription Monies” means the sum that the Investor has agreed to subscribe
for the Ordinary Shares under this Agreement;
“Warranties” means the Warranties referred to in Clause 5 and set out in
Schedule 3;
“Warrantors” means the Company and the Managers.
2
Interpretation

2.1
In this Agreement unless the context otherwise requires:

(a)
any recitals and Schedules form part of this Agreement and references to this
Agreement include them and references to recitals, Clauses and Schedules are to
recitals and clauses of, and schedules to, this Agreement and references in a
Schedule or part of a Schedule to paragraphs are to paragraphs of that Schedule
or that part of that Schedule;

5 Page

--------------------------------------------------------------------------------

(b)
references to this Agreement or any other document are to this Agreement or that
document as in force for the time being and as amended from time to time in
accordance with this Agreement or that document (as the case may be);

(c)
words importing a gender include every gender, references to the singular
include the plural and vice versa and words denoting persons include individuals
and bodies corporate, partnerships, unincorporated associations and other bodies
(in each case, wherever resident and for whatever purpose) and vice versa;

(d)
a person is deemed to be connected with another if that person is so connected
within the meaning of section 839 ICTA (as in force and construed at the date of
this Agreement).

2.2
In this Agreement, unless the context otherwise requires:

(a)
a reference to a statute or statutory provision shall be construed as including
a reference to any subordinate legislation (as defined by section 21(1)
Interpretation Act 1978) made from time to time under that statute or provision
(whether before or after the date of this Agreement); and

(b)
a reference to a statute, statutory provision or subordinate legislation (as so
defined) shall be construed as including a reference to:

(i)
that statute, provision or subordinate legislation as in force at the date of
this Agreement and as from time to time modified or consolidated, superseded,
re-enacted or replaced (whether with or without modification) after the date of
this Agreement);  and

(ii)
any statute, statutory provision or subordinate legislation (as so defined)
which it consolidates, supersedes, re-enacts or replaces (whether with or
without modification).

2.3
Terms used or defined in the Companies Acts or in the Articles shall have the
same meanings in this Agreement unless the context otherwise requires provided
that company (if not a reference to the Company) shall mean any body corporate
wheresoever situated and howsoever incorporated and the other expressions in
Companies Act 2006 shall be construed accordingly.

2.4
In this Agreement references to any provision in Companies Act 1985 shall be
treated (where and when applicable) as being a reference to the corresponding
provision (or the provision(s) most nearly corresponding to it) in the Companies
Act 2006 or in any subordinate legislation made under the Companies Act 2006
which replaces it (with or without modification).

2.5
The headings and contents table and the brief description of one clause or one
paragraph that is cross referenced within the text of another clause or
paragraph in this Agreement are for convenience only and do not affect its
interpretation.

6 Page

--------------------------------------------------------------------------------

2.6
In this Agreement the words "other", "includes", "including" and "in particular"
do not limit the generality of any preceding words and any words which follow
them shall not be construed as being limited in scope to the same class as the
preceding words where a wider construction is possible.

2.7
References to an “Investor” shall be deemed to include respectively the
Investor, its nominee, its assigns, its transferees and its successors.

2.8
In the Agreement, unless the context otherwise requires or the terms of any
adherence express the contrary, the expressions “Investor” or “Manager” includes
any party adhering to this Agreement as an Investor or Manager (as the case may
be) pursuant to a Deed of Adherence.

2.9
References in this Agreement to any party shall, except where the context
otherwise requires, include his successors in title and personal
representatives.

3
Conditions

3.1
The Investor's obligation to make the Investment at Completion is conditional
upon the Conditions being satisfied to the satisfaction of the Investor (in its
absolute discretion) or waived (in whole or in part) in writing by it or on its
behalf (in its absolute discretion).

3.2
If the Conditions have not been fulfilled to the satisfaction of the Investor or
waived in writing by the Investor (in each case in its absolute discretion) then
this Agreement shall lapse and cease to have effect unless the Investor
otherwise agrees or requires in writing and no party shall have any claim
against any other party under this Agreement or in respect of any claims by the
Investor which have arisen prior to such lapse and cessation.   Accordingly, the
provisions of Clauses 1 and 2, this Clause 3, Clauses 10, 12, 13 and 14 and such
of the other provisions of this Agreement as are necessary to give efficacy to
those Clauses or are relevant to the enforcement of those Clauses shall continue
to have effect notwithstanding any lapse or cessation under Clause 3.2.

3.3
Save for any claims for arrears of Remuneration, each of the Managers
irrevocably waives any claims against the Company, or any of its officers and
employees and consultants, which he may have outstanding prior to the Completion
Date.

4
Completion

4.1
On satisfaction or waiver of each of the Conditions in accordance with Clause 3,
on Completion:

(a)
the business set out in the Completion Board Minutes shall be transacted;

(b)
the Investor shall be deemed to apply and shall subscribe £70 in cash for 70
Ordinary Shares at a price of £1 per share, and the Managers will be deemed to
subscribe for 14 shares each, to reflect and produce the prior and resultant
shareholdings as listed in Schedule 1 Part B and the Investor shall assign or
otherwise transfer the assets listed in Schedule 6, all parties acknowledging
the IP assets listed in Schedule 6 are effectively worthless absent the
Managers’ skills and expertise to bring them out of development into
commercialisation, and the tangible assets are of nominal value;

7 Page

--------------------------------------------------------------------------------

(c)
the Company shall:

(i)
allot and issue the Ordinary Shares to the Investor and the Managers free from
all Encumbrances;

(ii)
issue a share certificate to the Investor and the Managers for those Ordinary
Shares so subscribed;

(iii)
enter the name of the Investor and the Managers in the register of Members in
respect of the Ordinary Shares so subscribed;

(iv)
appoint Thomas Barr as the first Investor Director.

5
Warranties

5.1
In consideration of the Investor making the Investment at Completion each of the
Warrantors severally warrants to the Investor in the terms of the Warranties.

5.2
Where a Warranty is given or a statement is made in the Disclosure Letter “so
far as the Warrantors” (or any similar expression) such Warranty or statement
shall be deemed to include an additional statement to the effect that the
Warrantors have made all due and careful enquiries of each other.

5.3
A matter shall be regarded as “fairly disclosed” only to the extent that the
information in the Disclosure Letter gives to the Investor sufficient
information to form a reasonable opinion as to the nature and extent of the
matter is disclosed and its effect or likely effect on the business of the
Company.

5.4
The Warrantors acknowledge to the Investor that the Investor has entered into
this Agreement in reliance on the Warranties. Each of the Warranties shall be
construed separately and independently from the others.

5.5
Each of the Warranties shall be construed as a separate Warranty and shall not
be limited or restricted by reference to or inference from the terms of any
other Warranty or any other term of this Agreement, nor shall any Warranty be
qualified by any knowledge (whether actual, constructive or implied) of the
Investor.

5.6
Each Warrantor:

(a)
agrees that the giving by the Company or any of its officers, employees, agents
or advisers (past or present) to any of the Warrantors or their agents or
advisers (past or present) of any information or opinion in connection with the
Warranties or the Disclosure Letter or otherwise in relation to the business or
affairs of the Company in connection with the negotiation and preparation of
this Agreement or the Disclosure Letter shall not be deemed to be a
representation, warranty or guarantee to the Warrantors of the accuracy of such
information or opinion;

8 Page

--------------------------------------------------------------------------------

(b)
waives and releases any right which he may have against the Company and/or any
director or employee of the Company for any error, omission or misrepresentation
(other than fraud) in the information and opinions given by them to such
Warrantor in connection with the negotiation and preparation of the Warranties
or this Agreement or the Disclosure Letter;

(c)
agrees not at any time without Investor Consent to enter into any contract or
arrangement or insurance whereby any other person (including, without
limitation, any other Warrantor) agrees to indemnify, hold him harmless or
contribute towards or otherwise share or discharge (in whole or part and whether
or not conditional) any liability of his or claim against him relating to or
under this Agreement; and

(d)
acknowledges that any such rights shall not constitute a defence to any claim by
the Investor relating to this Agreement.

5.7
If any payment is made by any Manager in respect of the Warranties or under this
Clause 5 the payers thereof shall have no right and shall not claim any right of
counter indemnity or subrogation or other right of recovery of any sum so paid
or any part thereof against or from the Company save to the extent expressly
permitted in this Agreement.

5.8
Subject to Clause 5.18, the Investor shall not be entitled to make a claim under
the Warranties in respect of any matter which is fairly disclosed in the
Disclosure Letter but no other information relating to the Company of which the
Investor have (or later obtain) implied or constructive knowledge shall
prejudice or affect any claim made by the Investor under the Warranties or
operate to reduce any amount recoverable.

5.9
The maximum aggregate liability of each Warrantor in respect of claims for
breach of the Warranties shall not exceed, the amount set opposite his or its
name in the table below:

Warrantor
 
Amount
 
Nasr-Eddine Djennati
 
£1
 
Andrew Mitchell
 
£1
 
Company
 
Subscription Monies
 



5.10
Any and all liability under the Warranties shall absolutely cease and determine
in the case of any Warranties on 30 June 2016 (the “End Date”).

5.11
A Warrantor shall not be liable for breach of the Warranties unless:

(a)
the Warrantors shall have been served with written notice providing reasonable
details of the facts then known to the Investor of the basis for the claim by
the Investor of a specific breach of any Warranty prior to the relevant End
Date; and

9 Page

--------------------------------------------------------------------------------

(b)
proceedings shall have been commenced and served upon the Warrantors giving the
relevant Warranty in connection with such breach within the period of 12 months
(or such longer period as is agreed in writing between the parties from time to
time) from the date of written notice of the breach has been given to the
Warrantors who gave the relevant Warranty.

5.12
The Warrantors shall not be liable for a breach of the Warranties to the extent
that the claim arises from or is increased as a result of:

(a)
any legislation not in force at the Completion Date which takes effect
retrospectively;

(b)
any change (with the Investor Consent) after the Completion Date in the
accounting reference date of the Company;

(c)
any change (with the Investor Consent) after the Completion Date in the
accounting policies adopted by the Company or in the accounting bases upon which
(i) the Company; or (ii) to the extent it relates directly to Business, in each
case prepares its accounts save where such change is required to conform such
policy or practice with generally accepted policies or practices or where such
change is necessary to correct an improper policy or practice.

5.13
If the Warrantors (or any of them) pay to the Investor an amount representing
satisfaction in full of any claim for breach of the Warranties and the Investor
subsequently recovers from a third party a sum which is referable to it (after
payment of any expenses incurred in recovering it), the Investor shall, as soon
as reasonably practicable thereafter, repay to the applicable Warrantor or
Warrantors the sum so recovered less all reasonable costs of recovery.

5.14
The Investor shall not be entitled to recover any sum in respect of any claim
for breach of any of the Warranties more than once in respect of the same
subject matter which gives rise to the same loss.

5.15
Without limiting the Investor’s right to claim against any of the Warrantors,
the Investor may claim in whole or in part in respect of any breach of the
Warranties against any of the other Warrantors.

5.16
The Warrantors shall not be liable for any claim under the Warranties to the
extent that the fact, matter, event or circumstance giving rise to such claim is
remediable and is remedied in full by or at the expense of the Warrantors
without cost to the Company or the Investor (or any of their Connected Persons)
within ten Business Days of the date on which written notice of such claim is
given to the Warrantors.

5.17
Nothing in this Agreement shall be deemed to relieve the Investor from any
common law duty to mitigate any loss or damage suffered by any of them.

5.18
The Disclosure Letter shall not qualify or limit nor shall any of the preceding
provisions of this Clause 5 qualify or limit:

10 Page

--------------------------------------------------------------------------------

(a)
any of the Warranties at paragraphs 2, 3.1 and 4.1 of Schedule 3;

(b)
any claim for breach of any Warranty arising (or any delay in the discovery of
which arises) as a result of fraud or wilful or dishonest non-disclosure or
wilful or dishonest misrepresentation on the part of any Warrantor.

5.19
The Investor warrants to the Company and each of the Managers that it is duly
authorised to enter into this Agreement and the obligations of the Investor
under this Agreement and each document to be executed by it at or before
Completion are or when the relevant document is executed, will be enforceable on
the Investor in accordance with their terms.

6
Covenants

6.1
From Completion:

(a)
the Company shall not, and the Managers shall exercise all rights and powers
lawfully available to them to procure that the Group shall not, take any of the
actions set out in Schedule 4, Part A without Investor Consent, unless the
action is expressly required or permitted by this Agreement;

(b)
the Company shall, and the Managers shall exercise all rights and powers
lawfully available to them  to procure that the Group shall, conduct its
business in accordance with, and observe the covenants set out in, Schedule 4,
Part B (whether or not as a matter of law such covenants are enforceable against
the Group Company in question) unless with Investor Consent;

(c)
the Company and the Managers will comply with their respective obligations set
out in Schedule 4, Part C regarding the provision of information to the
Investor; and

(d)
each of the Managers severally undertakes to, and covenants with, the Investor
in the terms of Schedule 4, Part D,

(together the “Covenants” which term shall, for the avoidance of doubt, include
each of the covenants, obligations and undertakings set out in, and each of the
paragraphs of, Schedule 4).
6.2
Where any action would be prohibited by Clause 6.1 but for the fact that the
action is expressly stated in an approved Budget the Company and the Managers
shall continue to be bound by Clause 6.1 and shall seek the necessary consents
(as applicable).

6.3
It is acknowledged for the purposes of section 173 Companies Act 2006 that the
Covenants in Schedule 4, Part D and other provisions of this Agreement may
restrict the future exercise of discretion by Directors and the parties intend
that,  to the extent permitted by that section, the discretion of such directors
should be so restricted.

11 Page

--------------------------------------------------------------------------------

6.4
If the Company or any of the Managers are in breach of any of the Covenants,
and, if such breach is capable of remedy, it is not remedied within 10 Business
Days of the Investor giving notice requiring such breach to be remedied, the
Company and the Managers (as the case may be) shall:

(a)
provide the Investor with a full explanation for the delay or breach and assist
in investigations;

(b)
if the Investor so requires the Investor may instruct a firm of chartered
accountants to prepare or help in preparing the accounts or any of such reports
plans budgets forecasts or statements the costs of which will be borne by the
Company;

(c)
allow such advisers to make extracts from and take copies of its accounting
books and records and to discuss any matter with any of its personnel and
officers.

6.5
Each of the Covenants shall be construed independently of each of the others so
that if one or more of them shall be held to be invalid as an unreasonable
restraint of trade or for any other reason whatsoever then the remaining
Covenants shall be valid to the extent that they are not held to be so invalid.

7
ITEPA

7.1
Subject to Clause 7.3, each Manager hereby covenants to pay to, or at the
direction of, the Company on demand an amount equal to all income tax and
national insurance contributions and any related penalties or interest for which
the Company (or any member of the Group) is required to account in connection
with the acquisition or disposal of any shares issued to, or acquired by, the
Manager (or any associated person (as defined in section 421C ITEPA) of the
Manager) or with the occurrence of any event giving rise to a charge under any
of the provisions of Part 7, ITEPA in relation to such shares.

7.2
Subject to Clause 7.3, if any payment required to be made by a Manager pursuant
to the covenant in Clause 7 is not made within the period specified in section
222(1)(c) ITEPA, the Manager shall in addition pay to the Company an amount
equal to all income tax and national insurance contributions and any related
penalties or interest for which the Company (or any other company referred to in
Clause 7) is required to account as a result of any amount of tax being treated
as earnings from an employment of the Manager whether pursuant to section 222 of
ITEPA or otherwise.

7.3
The covenants in Clause 7 and 7.2 shall only extend to any secondary Class 1
national insurance contributions to the extent that the agreement of the Manager
to meet any such liability, and any payment in respect of any such liability
pursuant to such covenants, is not contrary to paragraph 3A(1) schedule 1 Social
Security Contributions and Benefits Act 1992.

7.4
If the Company (or any member of the Group) is liable to tax on any sum paid
under any of Clauses 7 to 7.3 (inclusive), the amount so payable shall be
increased by such amount as will ensure that, after payment of the tax
liability, the Company (and/or and member of the Group) is left with a net sum
equal to the sum it would have received and retained had no such tax liability
arisen.

12 Page

--------------------------------------------------------------------------------

8
Board

8.1
In addition to any other Shareholder right the Investor may in its absolute
discretion appoint any one person to be a Director (the “Investor Director”) who
may also, at the request of the Investor so appointing him, be appointed as a
director of any other Group Company.  The Investor may also remove any such
person(s) so appointed and appoint another person in his place.

8.2
If at any time there is no Investor Director in office, the Investor may in its
absolute discretion appoint an observer to the Board who shall have the same
rights as an Investor Director except that he shall not be entitled to vote at
Board meetings.

8.3
The Board shall meet as appropriate or if required by the Investor Director at a
venue in the United Kingdom to be decided by the Board or by remote means such
as teleconference.

8.4
The Company and the Investor will agree the appointment of a mutually acceptable
chairman within 24 months following Completion.  In the absence of agreement
within such time, the Investor will have the right to nominate a suitable
candidate who shall be appointed as chairman.   Pending such appointment, the
parties agree that Nasr-Eddine Djennati will act as interim chairman.

8.5
If requested by Investor Consent, the Company will establish a remuneration
committee (the “Remuneration Committee”) and/or an audit committee (the
“Audit Committee”), both consisting solely of such non-executive directors and
executive directors (if any) (one of whom must be the Investor Director) and
chaired by such person as may be approved by Investor Consent.  The Remuneration
Committee and an Audit Committee shall have such powers and terms of reference
as may be agreed between the Company and Investor Consent.

8.6
The Parties agree that (i) the Investor Director, and (ii) any observer
appointed by the Investor are each duly authorised to disclose and consult
together with the Investor and their professional advisers for the purpose of
monitoring the Investment, and the Company and the Managers shall permit the
Investor and the Investor Director (if any) and the observer (if any) to consult
fully together and exchange information relating to the Group for the purpose
only of reviewing or appraising the business and affairs of the Group and/or for
purposes relating to the Investment.

8.7
The Investor confirms and the Company and the Managers acknowledge that (i)
neither the appointment of, nor the giving of any of advice by, an Investor
Director or any observer appointed by the Investor to any Group Company shall
constitute the giving of investment advice or constitute any Group Company as a
customer of the Investor within the meaning of the Financial Services Authority
handbook of rules and guidance as modified, supplemented or replaced from time
to time (the “FSA Handbook”); and (ii) none of the Parties expects the Investor,
the Investor Director or their observer to owe to any Group Company any duties
or responsibilities as a customer within the meaning of the FSA Handbook.

13 Page

--------------------------------------------------------------------------------

9
Consents etc

9.1
No consent or approval to be given by the Investor or by Investor Consent under
this Agreement shall be valid unless given in writing.

9.2
The carrying out of such duties and powers and the giving (or not) of such
consents by the Investor or Investor Consent shall not (unless otherwise
expressly stated) constitute a variation of this Agreement or remove the need to
seek a similar consent for a subsequent similar matter.

9.3
Where any consent or approval of the Investor or an Investor Director is
required or sought in respect of any provision of this Agreement, the Investor
or, as the case may be, an Investor Director shall have a complete and
unfettered discretion as to whether or not to give the consent or approval and
whether or not to impose any terms, conditions or limitations on any such
consent or approval.

10
Announcements and confidentiality

10.1
Subject to Clauses 10.2 and 10.3, the terms of this Agreement shall be
confidential to the parties.

10.2
The Company and each of the Managers undertakes to the Investor that the
Investor and the Investor Director are free to disclose (on a confidential
basis) to:

(a)
the Investor or any parent undertaking of the Investor or any subsidiary
undertaking of the Investor;

(b)
any professional adviser to, trustee or manager of or investor or prospective
investor in any fund on behalf of which the Investor (or their nominees or
custodian) holds shares in the capital of the Company;

(c)
any professional adviser or auditor to any such company or fund;

(d)
any regulatory body responsible for any such company or fund (to the extent that
such regulatory body requires it);

(e)
any actual or prospective provider of finance to any Group Company;

(f)
any professional adviser to any of the foregoing; and

(g)
any person to whom they may disclose information under Clause 8.6;

any information it or he receives relating to the Group, any Group Company or
its businesses and affairs.
10.3
The obligations of confidentiality in Clause 10.2 or otherwise shall not apply
to the Investor or the Investor Director  in the event that:

14 Page

--------------------------------------------------------------------------------

(a)
any of them is expressly obliged by law or by the rules and regulations of any
recognised investment exchange or by the terms upon which the Investor has
raised finance (whether debt or equity) to disclose or divulge any such
information;

(b)
if the information concerned shall have come into the public domain otherwise
than by virtue of a prior breach by them of such obligations of confidentiality;
or

(c)
as expressly permitted by the Board (with the approval of the Investor
Director).

10.4
Each Manager and the Company undertakes to the Investor to keep confidential the
terms of the Investment and all matters contemplated by this Agreement.

11
Variation of this Agreement and the Articles

11.1
If the Board and with Investor Consent concludes that any changes need to be
made to the Articles so as to give effect to the provisions of the Companies Act
2006, to the extent that the effectual changes do not alter the commercial
effect intended by the Articles nor, as an overriding provision, conflict with
the provisions of this Agreement, if so requested by the Board and the Investor,
the parties to this Agreement shall, so far as are able in their capacity as
Directors and/or Shareholders, approve the necessary changes to the Articles,
and the Managers shall use their reasonable endeavours to recommend to the other
Shareholders that they also approve those changes.

11.2
If any Manager ceases to be employed or engaged by or contracted to provide
services to the Company or another Group Company in any such capacity or ceases
to hold Shares (whichever is the later) then, as from the date of such
cessation, this Agreement may be varied without reference to (or the need for
the signature on any relevant document of) such Manager provided that (for the
avoidance of doubt) such variation shall not give rise to any new or increased
liability of that Party.

12
Notices

12.1
All notices to be given to a party under this Agreement shall be in writing in
English and shall be marked for the attention of the person, and delivered by
hand or sent by first class prepaid post (or by air mail if to an address
outside the United Kingdom) or by email addressed to the party below:

(a)
in the case of the Company:

 
Address:
its registered office
       
email:
nasser.djennati@bioamd.com
       
Attention:
Nasser Djennati

 
15 Page

--------------------------------------------------------------------------------

(b)
in the case of each Manager:

 
Address:
his address appearing in part A of Schedule 1
       
email:
such email as may be notified from time to time
       
Attention:
to the relevant Manager

 
(c)
in the case of the Investor:

 
Address:
its address appearing on page 1
       
email:
tom.barr@bioamd.com
       
Attention:
Tom Barr

 
A party may change the details recorded for it in this Clause by notice to the
other in accordance with this Clause 12.
12.2
A notice shall be treated as having been received:

(a)
if delivered by hand between 9.00 am and 5.00 pm on a Business Day (which time
period is referred to in this Clause 12 as “Business Hours”), when so delivered;
and if delivered by hand outside Business Hours, at the next start of Business
Hours;

(b)
if sent by first class post, at 9.00 am on the second Business Day after posting
if posted on a Business Day and at 9.00 am on the third Business Day after
posting if not posted on a Business Day;

(c)
if sent by air mail, at 9.00 am on the fifth Business Day after posting if
posted on a Business Day and at 9.00 am on the sixth Business Day after posting
if not posted on a Business Day; and

(d)
if sent by email, when sent if sent during Business Hours and if sent by email
outside Business Hours, at the next start of Business Hours.

12.3
In proving that a notice has been given it shall be conclusive evidence to prove
that delivery was made, or that the envelope containing the notice was properly
addressed and posted or that the email was properly addressed and despatched and
confirmation of full transmission was received (as the case may be).

13
General

13.1
Entire agreement: This Agreement (together with all documents entered into or
referred to in this Agreement and all other documents to be entered into
pursuant to, or in connection with, the Agreement) sets out the entire agreement
and understanding between the parties, and supersedes all proposals and prior
agreements, arrangements and understandings between the parties, relating to its
subject matter.

13.2
Acknowledgment: Each party acknowledges that in entering into this Agreement
(and any other document to be entered into pursuant to it) it does not rely on
any representation, warranty, collateral contract or other assurance of any
person (whether party to this Agreement or not) that is not set out in this
Agreement or the documents referred to in it.  Nothing in this Agreement shall,
however, limit or exclude any liability for fraud.

16 Page

--------------------------------------------------------------------------------

13.3
Further assurance:  Each party shall do and execute, or arrange for the doing
and executing of, any other act and document reasonably requested of it by the
other party to implement and give full effect to the terms of this Agreement.

13.4
Survival of rights:  Neither Completion nor termination of this Agreement for
any reason shall affect any rights or liabilities that have accrued prior to
Completion or termination (as the case may be) or the coming into force or
continuance in force of any term that is expressly or by implication intended to
come into or continue in force on or after Completion or termination.

13.5
Assignment: The parties undertake to each other that it shall be a condition of
any sale or transfer or other disposal of any Share (or any interest in it) and
of any issue of Shares to any person who is not a party to this Agreement or who
has not already entered into a Deed or Adherence that prior to it being
effected, if so requested by the Investor, such person shall have entered into a
Deed of Adherence. The Company will also join into such Deed of Adherence.  The
Company is irrevocably authorised by all other persons who are for the time
being parties to this Agreement to enter into on their behalf any Deed of
Adherence so approved by the Investor.

13.6
Variation: Subject to clause 11.1, no variation of this Agreement shall be
effective unless it is in writing and is signed by or on behalf of each of the
parties.

13.7
Waiver and Severability:  No single or partial exercise, or failure or delay in
exercising any right, power or remedy by the Investor shall constitute a waiver
of, or impair or preclude any further exercise of, that or any right, power or
remedy arising under this Agreement or otherwise. The parties intend each
provision of this Agreement to be severable and distinct from the others.  If a
provision of this Agreement is held to be illegal, invalid or unenforceable, in
whole or in part, the parties intend that the legality, validity and
enforceability of the remainder of this Agreement shall not be affected.

13.8
Rights cumulative:  The rights and remedies of the Investor in connection with
this Agreement are cumulative and, except as expressly stated in this Agreement,
are not exclusive of any other rights or remedies provided by law or equity or
otherwise.  Except as expressly stated in this Agreement (or at law or in equity
in the case or rights and remedies provided by law or equity) any right or
remedy may be exercised (wholly or partially) from time to time.

13.9
Rescission: No party to this Agreement shall be entitled to rescind this
Agreement after Completion.

13.10
Obligations: Where more than one person takes on any obligation such obligation
shall, unless otherwise expressly stated, be several.

13.11
Conflict: If there is any conflict between this Agreement and the Articles, this
Agreement shall as between the parties prevail, and, if required by the
Investor, the parties shall take all steps necessary to amend the Articles so as
to remove such conflict.

17 Page

--------------------------------------------------------------------------------

13.12
Third party rights: Unless this Agreement expressly states otherwise:

(a)
a person who is not a party to this Agreement has no right to enforce any of its
terms under the Contracts (Rights of Third Parties) Act 1999; and

(b)
if a person who is not a party to this Agreement is stated to have the right to
enforce any of its terms under the Contracts (Rights of Third Parties) Act 1999,
the parties may rescind or vary this Agreement (and any documents entered into
pursuant to or in connection with it) without the consent of that person.

13.13
Counterparts: The parties may enter into this Agreement in any number of
counterparts and on separate counterparts, all of which taken together shall
constitute one and the same instrument.

14
Governing law and jurisdiction

14.1
This Agreement will be governed by and construed in accordance with English law
and all claims and disputes (including non-contractual claims and disputes)
arising out of or in connection with this Agreement, its subject matter,
negotiation or formation will be determined in accordance with English law.

14.2
Each party irrevocably submits to the exclusive jurisdiction of the English
courts in relation to all matters (including non-contractual matters) arising
out of or in connection with this Agreement.

Executed and delivered as a deed by the parties or their duly authorised
representatives as a deed on the date of this Agreement.


Executed as a deed by
Bio-AMD UK Holdings Limited
acting by a director in the presence of
)
 
)
 
)
Nasser Djennati, Director
               
Signature of witness
         
Name 
         
Address 
               



18 Page

--------------------------------------------------------------------------------



Executed as a deed by
Nasr-Eddine Djennati
in the presence of
)
 
)
 
)
             
Signature of witness
         
Name 
         
Address 
               





Executed as a deed by
Andrew Mitchell
in the presence of
)
 
)
 
)
             
Signature of witness
         
Name 
         
Address 
               





Executed as a deed by
Bio-AMD Inc.
acting by a director in the presence of
)
 
)
 
)
Tom Barr, CEO & Director
               
Signature of witness
                                       



19 Page